PALMORE, Judge.
This is an RCr 11.42 case in which the motion to vacate was overruled without a hearing. The only allegation which if proved would afford relief is that the mov-ant was denied the effective assistance of counsel in the original proceeding. It appears from the face of the record that he was first represented by employed counsel, who was released because the movant was unable to pay him. The court then appointed another attorney but the mov-ant did not want him, so the court discharged that attorney and appointed still another. At the trial the movant insisted on conducting his own defense, but the attorney last appointed remained with him and his services were available.
It is apparent from the record that the trial court leaned over backward to see that the movant had effective representation. But even if it were not, a general allegation of incompetent representation is not enough to justify a hearing. Before directing a hearing the trial court is entitled to know exactly in what respects the prisoner claims counsel failed to give him effective assistance, so that it can be determined from the face of the motion whether the facts intended to be proved amount to a constitutional violation. Cf. Lawson v. Commonwealth, Ky., 386 S.W.2d 734 (1965).
The judgment is affirmed.